Filed 3/13/14 P. v. Wood CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B253590

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA062723)
         v.

JONATHAN WOOD,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Martin
Larry Herscovitz, Judge. Dismissed.
         Richard Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul Roadarmel, Jr., Deputy
Attorney General, for Plaintiff and Respondent.
       Defendant, Jonathan Wood, purports to appeal from an order denying his motion
to vacate the judgment. We noted that the order appealed from may be nonappealable.
We have a duty to raise issues concerning our jurisdiction on our own motion. (Jennings
v. Marralle (1994) 8 Cal. 4th 121, 126; Olson v. Cory (1983) 35 Cal. 3d 390, 398.) We
thus issued an order to show cause concerning possible dismissal of the appeal and placed
the matter on calendar.
       The denial of a motion to vacate the judgment is ordinarily nonappealable.
(People v. Banks (1959) 53 Cal. 2d 370, 378; People v. Gallardo (2000) 77 Cal. App. 4th
971, 980.) In some respects, defendant’s paperwork resembles a habeas corpus petition.
The denial of a habeas corpus petition is not appealable. (In re Clark (1993) 5 Cal. 4th
750, 767, fn. 7; In re Hochberg (1970) 2 Cal. 3d 870, 876, disapproved on other grounds
in In re Fields (1990) 51 Cal. 3d 1063, 1070, fn. 3.) Defendant argues that there is a
jurisdictional sentencing error raised in his papers. We disagree. Much of defendant’s
papers filed in the trial court consist of unintelligible argument. Most of them involve a
serious felony. No serious felony issue was ever involved in the trial court or on appeal.
He never asserted in his post-judgment motion some sentencing error which potentially
relates to him has occurred.
       We previously affirmed the judgment. (People v. Wood (May 3, 2012, B230344)
[nonpub. opn.].) Defendant’s appointed counsel argues that jurisdictional errors have
occurred including the failure to comply with our remittitur in his prior appeal. That
issue is not raised in defendant’s post-judgment motion. But if that is so, appointed
appellate counsel need only file a mandate or habeas corpus petition directly with this
court and any such issue will be promptly resolved.




                                             2
                                    DISPOSITION
      The appeal is dismissed.


                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.



We concur:




      KRIEGLER, J.




      MINK, J.*




*
      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           3